Case:19-10093-SDB Doc#:77 Filed:05/12/20 Entered:05/12/20 16:40:45 Page:1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Inre: Brenda Gay Banks, Chapter 13
Case No. [$- 4 2093

Debtor(s) —_——
Trustee’s. Motion To Confirm Plan As Amended

Trustee moves that Debtor’s(s’) plan be confirmed. The plan, as amended commits Debtor’s(s’) disposable
income to the plan for a period of at least thirty-six months and otherwise conforms to the requirements of

 

 

Title 11. The plan, as amended will pay $ or more to unsecured creditors, but in any event will
not pay less than % of the total allowed unsecured claims.
Debtor’s(s’) plan is amended to:

(JJ Raise payments/extend plan as follows:

 

 

(J Change valuation(s) as follows:

 

 

 

 

 

 

fo.
Rf AitowAanas forint alaime ae is Diet fir’ [US bX - clam [Rot th. [ Aas AZ )
ered And Soper h I ac meAyee 19, TERE LLB NF My deve
Deck, a? nfberg "|

_ fo - ‘(4 Ln Stn, Jreme po2e™ aH fotf
@ Credit brat ghar cli ello ar Ged ply teuveed at Ho, BEE pire/

 

 

(YJ Other: Caw A fflemt [CS#h-nts Ly ee b fie hax th cion f Cbs (ne)

 

 

 

 

 

Trustee certifies that none of the foregoing amendments require notice to creditors, other than those whose
consent has been given. This _|(__ day of My 262.

—) Ce yeeesit Geren

Chapter 13 Trastee/Attomey Attomey Tor Chapter 13
Huon Le, Jane "ll: Zl Gr a Huon Le

big SX Bar No. 341438
Creditor's Counsel we Aly =
x's son Unt be .
Creditor’s ci CHET BOR

 

 

Creditor’s Counsel

 

Revised 12/1/2027 Form 2017-4-A
